Title: From George Washington to Benjamin Lincoln, 28 August 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon Augt 28th 1788.

I received with your letter of the 9th instant, one from Mr Minot and also his History of the Insurrections in Massachusetts. The work seems to be executed with ingenuity, as well as to be calculated to place facts in a true point of light, obviate the prejudices of those who were unacquainted with the circumstances & answer good purposes in respect to our government in general. I have returned him my thanks for his present, by this conveyance.
The Public appears to be anxiously waiting for the decision of Congress, respecting the place for convening the National Assembly under the new government, and the Ordinance for its organization. Methinks it is a great misfortune, that local interests should involve themselves with fœderal concerns, at this moment.
So far as I am able to learn, fœderal principles are gaining ground considerably. The declaration of some of the most respectable characters in this State (I mean of those who were opposed to the government) is now explicit that they will give the Constitution (as it has been fairly discussed) a fair chance, by affording it all the support in their power. Even in Pensylvania the Minority, who were more violent than in any other place,

say they will only seek for amendments in the mode pointed out by the Constitution itself.
I will, however, just mention by way of caveat, there are suggestions that attempts will be made to procure the election of a number of antifœderal characters to the first Congress, in order to embarrass the Wheels of government and produce premature alterations in the Constitution. How far these hints, which have come through different channels, may be well or ill founded, I know not: but, it will be advisable, I should think, for the fœderalists to be on their guard so far as not to suffer any secret machinations to prevail, without taking measures to frustrate them. That many amendments and explanations might and should take place, I have no difficulty in conceding; but, I will confess, that my apprehension is, that the New York circular Letter is intended to bring on a general Convention at too early a period, and in short, by referring the subject to the Legislatures, to set every thing afloat again. I wish I may be mistaken in imagining, that there are persons, who upon finding they could not carry their point by an open attack against the Constitution, have some sinister designs to be silently effected if possible. But I trust in that Providence which has saved us in six troubles, yea in seven, to rescue us again from any imminent, though unseen, dangers. Nothing, however, on our part ought to be left undone. I conceive it to be of unspeakable importance, that whatever there be of wisdom, & prudence, & patriotism on the Continent, should be concentred in the public Councils, at the first outset.
Our habits of intimacy will render an apology unnecessary—Heaven is my witness, that an inextinguishable desire the felicity of my Country may be promoted, is my only motive in making these observations. With sincere attachment & esteem I am—My dear Sir, Yr Most Obedt & Affecte Servt

Go: Washington

